 RICHMONDLUMBER AND BUILDING SUPPLY COMPANY313On the basis of the above evidence, we find that the inspectors lacksufficient community of interests with the Employer's distribution andservice employees to warrant their inclusion in the distribution andservice unit which the parties agree is appropriate.Accordingly, weshall exclude them from that unit.We also exclude the meterreadersand collectors on the basis of the stipulated evidence.'Accordingly, we find that the following employees constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act :All distribution and service employees of the Employer's Augusta,Georgia, division, including crewmen, distribution mechanics, labor-ers,meter repairmen,servicemen,and helpers, but excludingcontractor-inspectors,meterreaders, collectors,salesmen, officeclericalemployees, professional employees, guards, and supervisors as definedin the Act.[Text of Direction of Election omitted from publication 2]3SeeAtlanta Gas Light Company,158 NLRB 240.9 An election eligibility list, containing the names and addresses of all the eligibile voters,must be filed by the Employer with the Regional Director for Region 10 within 7 daysafter the date of this Decision and Direction of Election.The Regional Director shallmake the list available to all parties to the election.No extension of time to file thislist shall be granted by the Regional Director except in extraordinary circumstances.Failure to comply with this requirement shall be grounds for setting aside the electionwhenever proper objections are filed.Excelsior'Underwear,Inc.,etat.,156 NLRB 1236.Milton Perel,Ruth S. Perel,J. Plotkin and Shirley P. Plotkin,Co-Partners in Their Own Right and as Guardians for CertainMinor Children,d/b/a Richmond Lumber and Building SupplyCompanyandLocal Union No. 1682, Chartered by UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO.Case No. 5-CA-3198.April 22,1966DECISION AND ORDEROn December 28, 1965, Trial Examiner W. Gerard Ryan issued hisDecision in the above-entitled proceeding, finding that the Respond-ents had engaged in and were engaging in certain unfair labor prac-tices and recommending that they cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner'sDecision.Thereafter, the General Counsel filed exceptions tothe Decision.The Respondents also filed exceptions to the Decisionand a supporting brief.The Respondents further filed a brief insupport of those portions of the Decision excepted to by the GeneralCounsel.158 NLRB No. 40. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Jenkins and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.'The rulings are hereby Armed. The Board has considered the TrialExaminer's Decision, the exceptions and the briefs, and the entirerecord in the case, and hereby adopts the findings,2 conclusions, andrecommendations of the Trial Examiner.ORDER[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications :[1.Amend the first paragraph of the notice as follows.'`'V WILL NOT discourage membership or activities on behalf ofLocal Union No. 1682, Chartered by United Brotherhood of Carpen-ters and Joiners of America, AFL-CIO, or any other labor organiza-tion, by discriminating in any manner with regard to hire or anyterm or condition of employment.[2.Amend the telephone number of Region 5, appearing at thebottom of the notice, to read : Telephone No. 752-8460, Extension2159.]IThe General Counsel excepted to the Trial Examiner's denial of his motion to amendthe complaint,and has renewed his motion.The Trial Examiner denied the motion be-cause the General Counsel's explanation for withholding such proposed amendment untilthe hearing,t e., a fear that the hearing would be postponed,was inadequateWe findthat the Trial Examiner's refusal to permit the amendment was not prejudicial becauseproof of the alleged 8(a) (1) violation would not in any event affect the remedy.Wetherefore deny the motion to amend.Member Jenkins would find that the Trial Examiner'sdenial of the General Counsel'smotion to amend the complaint to allege an additional8(a) (1) violation was proper in view of the General Counsel's admission that lie hadknowledge of such matter prior to the opening of the hearing and had decided againstamending the complaint at that time because it might result in a postponement of thehearing.In such circumstances,the refusal to permit amendment of the complaint wasproper and within the discretion of the Trial Examiner.SeeCactus Petroleum, Inc.,134NLRB 1254, at 1255, footnote1 ; Branch Motors,Inc.,129 NLRB 906, at 907,footnote 1.'The Trial Examiner'sDecision is hereby corrected as follows: In the third line of the15th paragraph,section III,beginning with the words "The Respondent's defense," thename "Perel"should be deleted after the word "discharge"and the name"Dunkum" sub-stituted therefor.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding was held before Trial Examiner W. Gerard Ryan at a hearing inRichmond,Virginia,on September 23, 1965, on the complaint of General Counseland the answer of Milton Perel,Ruth S. Perel, J. Plotkin and Shirley P. Plotkin, Co-Partners in Their Own Right and as Guardians for Certain Minor Children, d/b/a RICHMOND LUMBER AND BUILDING SUPPLY COMPANY315Richmond' Lumber and Building Supply Company.' The issue litigated was whetherthe Respondent violated Section 8 (a) (3) and (1) of the Act. The parties waived oralargument.The General Counsel and the Respondent have filed briefs.Upon the entire record 2 in the case, and from my observation of the witnesses, Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is, and has been at all times material heiem, a partnership duly orga-nized under and existing by virtue of the laws of the Commonwealth of Virginia, hav-ing its plant at Richmond, Virginia, where it is engaged in the wholesale sale anddistribution of lumber and building supplies to builders of homes.During the preceding 12-month period, a representative period, Respondent in thecourse and conduct of its business operations as described above, received goods andmaterials at its Richmond, Virginia, plant valued in excess of $50,000 from pointsdirectly outside the State of Virginia.Respondent is, and at all times material herein has been, engaged in commercewithin the meaning of Section 2(6) of the Act.II.THE LABORORGANIZATION INVOLVED'LocalUnion No. 1682, Chartered by United Brotherhood of Carpenteis andJoiners of America, AFL-CIO, herein referred to as the Union is a labor oiganizationwithin themeaning ofthe Act.III.THE UNFAIR LABOR PRACTICESThe complaint alleged, the answer denied, and I find that in violation of Section8(a)(3) and (1) of the Act, the Respondent, on or about June 25 and 28, 1965,respectively terminated the employment of Floyd Dunkum and Billy Joe Rogers,respectively, and has since failed and refused to reinstate them to their former or sub-stantially equivalent positions, because of their membership in, assistance to, or activityon behalf of, the Union or because they engaged with other employees of Respondentfor the purpose of collective bargaining or other mutual aid or protection.Myreasons follow:Official notice is taken, as requested, that: in Case No. 5-RC-5232 a petition wasfiled by the Union on June 30, 1965; a hearing was held on July 21, 1965: the RegionalDirector's decision issued on August 12, 1965; an election was held on September 10,1965, and objections were filed by the Union on September 16, 1965. It furtherappears on counsel's statement that the Union requested that the election be set asideto which the employer agreed but at the time of the hearing herein no action on suchrequest had been taken.The supervisors in addition to the partners in the Respondent's business are HerbertAtkins, mill superintendent, Robert Utz, mill foreman, and William Worsham, yardforeman.In the latter part of May 1965, E. R. Dougherty, Jr., International representativefor United Brotherhood of Carpenters and Joiners learned that Floyd Dunkum hadadvisedMr. Smith the financial secretary of the Union that he would be willing toassist in a campaign to organize the Respondent's employees.Early in June 1965,Dougherty met employees Billy Joe Rogers and Cecil Raikers in a little store acrossthe street from Respondent's plant and gave them authorization cards to have signedand returned to him.Floyd Dunkum has worked for the Respondent as a forklift operator for 11 yearsfrom 1954 to 1965 with the exception of 2 weeks in 1955.Worsham and Atkins were his supervisors.After he had been called to the office in May 1965 by Milton Pere], one of thepartners, and told by Perel that he could not go to the store across the street for aiName conformed to motion granted at hearing.Hereinafter referred to as theRespondent.aA copy of the charge filed on July 1, 1965, was served on Respondent on July 1, 1965.The complaint issued on August 2, 1965.General Counsel'smotion to correct transcript which is unopposed is granted.Themotion is received In evidence as Trial Examiner'sExhibit 1. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDbreak during working hours, Dunkum contacted Smith, the financial secretary of theUnion, and asked Smith to send someone to organize a union at Respondent's plant.Dunkum signed a card himself, talked to other employees about having a union, andpassed out cards to them.Dunkum's activities for the Union were interrupted in June by the illness anddeath of his father but on June 24 in the little store across the street frequented byemployees Dunkum obtained signed cards from 25 to 30 employees. All this wasdone in full sight of Worsham, the yard foreman, and one of Dunkum's supervisors.Worsham knew that Dunkum was active in trying to organize the employees becauseDunkum had told him he was trying to get the Union going and Worsham hadreplied "I don't blame you. I would do it too."Among the ones whom Worshamsaw Dunkum sign up was employee Charles Murphy who signed a card and returnedit to Dunkum.During the afternoon of the next day, June 25, 1965, Dunkum was discharged byHerbert Atkins, the mill superintendent, after 5 p.m. in the little store across thestreet.Atkins said he had bad news for him and Dunkum replied he knew that itwas-that he was fired for taking part in the Union. Atkins answered "Well, Pereldon't just see eye to eye with you."Atkins said Dunkum had been there a long timeand he hated to do this but it was out of his hands.Then Dunkum went to Perel's office to find out why he was fired.When he askedPerel why he was fired Perel said he thought it was best for Perel and best forDunkum.Dunkum said he did not understand getting fired after 11 years becausePerel thought it best and accused Perel of firing him because of the Union. Pereldenied that was the reason and inquired if there was a union coming in.Dunkumreplied in the affirmative and stated he was going to do everything he could to get itthere.Perel told him to get out of the office.Dunkum replied that 11 years is along time and that he was not through talking yet. Perel then telephoned for thepolice..Dunkum became angry, knocked a picture off Perel's desk, cursed him,and left the office before the police arrived.There is evidence in the record as to Dunkum's small loan activity which counselfor the Respondent asserted at the hearing wasoneof the reasons why Dunkum wasdischarged,3 and there is extensive testimony in the record concerning Dunkum vio-lating the rule against employees going to the little store across the street for a breakperiod during working hours.However, I consider such matters as Dunkum's small loan activity and his goingto the store during work time to be irrelevant to the issues here because Milton Perelduring his cross-examination by General Counsel testified as follows:Q. You didn't fire him specifically for lending money to other employees?A. No.Q. You didn't fire him for going to the Store?A. No.Q. You didn't fire him for being tardy in coming to work?A. That's correct....On Monday or Tuesday following Dunkum's discharge, employee Taft Rogers hada conversation with Worsham and told Worsham that Dunkum believes he was theone who had him fired.Worsham replied that was not so because he (Worsham)had been questioned by Perel as to how the Union was getting along and Perel askedWorsham if Dunkum had anything to do with the Union, and pressed Worsham fora yes or no answer.Worsham replied in the affirmative. I credit the testimony ofTaft Rogers and do not credit Worsham's denial.On the afternoon of Friday,June 25, Worsham told Dunkum that the boss had questioned him about the Unionand had asked Worsham point blank whether Dunkum was for the Union.4Wor-sham stated that he did not tell Perel then.Worsham was not questioned about thispart of Dunkum's testimony and it therefore stands uncontradicted and undenied.The Respondent's defense appears to be reduced to Perel's testimony that Dunkum'sattitude had changed for the past year or two and that Perel had made up his mindto discharge Perel in the spring of 1965 but had kept putting it off until early June.Finally in early June Perel decided he would discharge Dunkum but deferred itbecause of the death of Dunkum's father.Finally about a week after DunkumAt that time counsel declined to state what the other reasons were.See corrected transcript in motion to correct transcript,supra,referring to page 18,line 11. RICHMOND LUMBER AND BUILDING SUPPLY COMPANY317returned to work, Perel instructed Atkins to discharge him.Atkins followingPerel'sinstructions gaveDunkum noreasonfor his dischargeexcept tosay what Perel toldhim to say, that Perel and Dunkum did not see eye to eye.On the basis of the entire record including the testimony of Taft Rogers and FloydDunkum which I credit, I find that Floyd Dunkum was discriminatorily dischargedby the Respondent in violation of Section 8 (a) (3) because of hisunionactivities ofwhich Respondent had knowledge. I find that Respondent's asserted reasons thatDunkum and Perel did not see eye to eye and that Dunkum's discharge was best forhim and best for Perel were pretexts to conceal the reason which was Dunkum'sunion activity.Billy Joe Rogers was first employed by the Respondent in March 1962. After 2years he quit but was persuaded to return in July 1964.He worked without inter-ruption on sink tops with leadman Cecil Raikes until his discharge on Monday,June 28, 1965.On Friday, June 25, Billy Joe Rogers and his brother Taft Rogers went home forlunch at noon.He was due to return at 12:30 p.m., but did not return until 2:30p.m., because he went to visit his mother who was ill with cancer in the hospital.He sent word back to the plant by his brother Taft Rogers that he would be latereturning to work.Taft Rogers delivered his brother'smessageto Cecil Raikes andRaikes relayed it to Utz.When Billy Joe Rogers returned to work 2 hours late at2:30 that afternoon, nothing was said to him about his absence. Sometime thatafternoon, Plotkin, one of the partners, asked Raikes if he could get along withoutBilly Joe Rogers since Respondent was concerned about his takingtime off fromwork.Raikes replied that he could not.Plotkin admitted such conversation.OnSaturday, June 26, Herbert Atkins, the mill superintendent told Taft Rogers thatRobert Utz, mill foreman was going to discharge one of his best men if the man didnot quit messing with the Union.5On Mondaymorning,June 28, Billy Joe Rogerswas discharged by Utz.Utz asked Rogers if he had not left on Friday withoutchecking out.Rogers replied that he had but pointed out he had sent a message toUtz explaining his absence and that Utz had said nothing to him when he returnedat 2:30 p.m.Utz did not dispute that statement to Rogers but said he had to letRogeis go because "the man" had told him to.Cecil Raikes, Billy Joe Rogers' leadman, testified that he relayed to ForemanRobert Utz, Rogers' message that he would be late returning on the afternoon ofFriday, June 25, because he had to visit his mother in the hospital.Utz denied thathe received the message. I credit Raikes' testimony and discredit the denial by Utz.Doubt is cast on all Utz' testimony by the obvious discrepancy between his testimonythat he alone made the decision to discharge Billy Joe Rogers over the weekend andPlotkin's testimony admitting that he asked Raikes on Saturday if Raikes could getalong without Billy Joe Rogers.The General Counsel contends and I agree that itis lessthan candid of Utz to attempt to shoulder all the blame for Rogers' dischargewithout revealing what, if any, contacts he had with Plotkin or Perel.During 1965, prior to his discharge, Rogers was absent on 11 days and workedless than a full day on 17 other occasions.However, he always askedpermissionwhen he workedless thana full day.A 3-day absence in March was occasioned byminor surgery, and he was given money by Plotkin even though he did not work.Other employees have been absent from work or have workedless than afull daybut none of them has been discharged for that reason.Shortly after June 1, 1965, Billy Joe Rogers and Cecil Raikes were contacted byE. R. Dougherty, Jr., as set forth above.Rogers andRaikes began a campaign toget authorization cards signedby the employees.Rogers personallyobtained six orseven cards signed in additionto his own and turned them over to Dougherty whenhe met himabout three blocks from the plant.On Monday, June 28, 1965,the Respondent receiveda letter from the Uniondemandingrecognition.Sometimein theweek beginning June 28,Atkins talked to TaftRogers about theUnion.Atkins accused TaftRogers of being forthe Unionand when Rogers denied5Although Atkins denied making that statementto TaftRogers, I credit the testimonyof TaftRogers that he did make it.The record does not contain any denialby Utz thathe made the statementto Atkins.Neither do I consider such testimony inadmissible ashearsay.Atkins'statement is an admissionto be weighedin assessing Respondent's motivein dischargingBillyJoe Rogers. 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDitAtkins said "I'm warning you don't be messing around with the Union because ifyou do you know you will be fired and you won't have a job." 6The Respondent's knowledge of Billy Joe Rogers' union activity is proved by Utz'statement to Atkins as set forth above.Rogers was one of the Respondent's bestworkmen and he was "messing" around with the Union. Although he had once quithis employment the Respondent waived its policy of not rehiring those who quitwhen it persuaded him to return to work for them.On the entire record I find that the asserted reason for discharging Billy Joe Rogerswas not the real reason, but was a pretext to conceal a discriminatory dischargeviolative of Section 8(a)(3).Here we have three employees who spearheaded theorganizational activities-Dunkum, Billy Joe Rogers, and Raikes.Dunkum wasfired the day after he signed up 25 to 30 employees; and Rogers was fired after hepresented the Respondent with a plausible excuse.?There is disparate treatmenthere in that although other employees had taken time off and worked less than fulldays,Milton Perel was unable to name one of them, although he had a completerecord of Rogers' absences.Further, there has been condonation by Utz of Rogers'absences in the past.8 It is apparent that Respondent was looking for a reason onFriday afternoon and Saturday to discharge Billy Joe Rogers, one of the three activeleaders in the organizing drive, in order to rid itself of his services, because of hisunion efforts.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent, set forth in section III, above, occurring in connec-tion with the operations of Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent engaged in certain unfair labor practices, I shallrecommend that it cease and desist therefrom and take certain affirmative actionwhich will effectuate the policies of the Act.Having found that the Respondent violated Section 8 (a) (1) and (3) of the Actby discharging Floyd Dunkum and Billy Joe Rogers, I shall recommend that Respond-ent offer them immediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority or other rights or privileges,and make them whole for any loss of earnings they may have suffered as a result ofthe discrimination against them, by payment to each of a sum of money equal tothat which he normally would have earned as wages from the date of his dischargeto the date of the Respondent's offer of reinstatement, or such time as he may findequivalent employment, less his net earnings during such period with backpay andinterest thereon to be computed in the manner prescribed by the Board in F. W.Woolworth Co,.90 NLRB 289 andIsis Plumbing & Heating Co.,138 NLRB 716.Because the Respondent by its conduct violated fundamental employee rights guar-anteed by Section 7 of the Act, and because there appears from the manner of com-mission of this conduct a disposition to commit other unfair labor practices, it willbe recommended that Respondent cease and desist from in any manner infringingupon the rights guaranteed employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer within themeaningof Section 2(2) of theAct and is engaged in commerce within the meaning of Section 2(6) and (7) of theAct.eAt the close of General Counsel's case, General Counsel moved to amend the complaintto allege an 8(a) (1) violation based on Atkins' statement above.Tip until that time thehearing was held on the theory that there was no background of any 8(a)(1) conductalleged and the only issues were 8(a) (3) issues involving Dunkum and Billy Joe Rogers.The General Counsel stated in reply to my question that he had knowledge of such testi-mony to be produced about 8 days prior to the hearing. I considered his explanation forwithholding such proposed amendment to be inadequate and denied the motion. I am stillof the same opinion and deny his motion for reconsideration contained in his brief.7At the timeof the hearing Ralkes was still employed.8Utz had permitted Rogers previously to take time off to visit his mother in the hospital. RICHMOND LUMBER AND BUILDING SUPPLY COMPANY3192.TheUnion is a labor organization within the meaning of Section 2(5) of theAct.3.By interfering with,restraining,and coercing employees in the exercise of theirrights guaranteed by Section7 of the Actin the manner hereinabove found theRespondent has engaged in unfair labor practices within the meaning of Section8(a)(1) of the Act.4.By discriminating with respect to the hire and tenure of employmentof FloydDunkum and Billy Joe Rogers, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(3) and(1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUponthe basis of the foregoing findings of fact and conclusions of law and uponthe entire record in this proceeding and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended,I recommend that the Respondent,Milton Perel,Ruth S. Perel,J.Plotkin and Shirley P. Plotkin,Co-Partners in their own right andas guardians for certain minor children, d/b/a RichmondLumberand Building Sup-ply Company,its agents,successors and assigns be ordered to:1.Cease anddesist from:(a)Discouraging membership in Local Union No. 1682,Chartered by UnitedBrotherhoodof Carpentersand Joinersof America, AFL-CIO,or any other labororganization,by discriminating in regard to the hire and tenure of employment of itsemployees.(b) In any other manner interfering with, restraining,or coercing employees inthe exercise of their right to self-organization,to form,join, or assist the above-named or any other labor organization,to bargain collectivelythrough representa-tives of their own choosing,to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection,or to refrain from any or allsuch activities.2.Take thefollowing affirmative action which is necessary to effectuate the poli-cies of the Act:(a)Offer to FloydDunkum and Billy Joe Rogers immediate and full reinstate-ment to their former or substantially equivalent positions without prejudice to theirseniority or other rights and privileges and make them whole for any loss of earningstheymay have suffered as a result of the discrimination practiced against them inthe manner set forth in the section of this Decision entitled"The Remedy."(b) Preserve and, upon request, make available to the Board and its agents forexamination and copying all pertinent records necessary to insure expeditious com-pliance with the Recommended Ordei.(c)Notify FloydDunkum and Billy Joe Rogers if presently serving in the ArmedForces of the United States of their right to full reinstatement upon application inaccordance with the SelectiveService Actand the Universal Military Training andService Actof 1948, as amended, after discharge from the Armed Forces.(d) Post at its offices and places of business copies of the attached notice marked"Appendix."9Copies of said notice, to be furnishedby theRegional Director forRegion 5, shall,after being duly signed-by the Respondent's representative,be postedimmediately upon receipt thereof, and be maintained by it for a period of at least60 consecutivedaysthereafter,in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken by theRespondent to insure that said notices shall not be altered,defaced, or covered byany other material.(e)Respondent shall notify the Regional Director for Region 5, in writing, within20 days from the date of the receipt of this Decision,what steps it has taken to com-ply herewith.1091n the event that this Recommended Order be adopted by the Board, the words, "aDecision and Order" shall be substituted for the words "the Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words, "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."101n the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps Respondent has taken to comply herewith. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership or activities on behalf of Local UnionNo. 1682, Chartered by United Brotherhood of Carpenters and Joiners of Amer-ica, AFL-CIO, or any other labor organization, by discriminating in any mannerwith regard to hire, or any term or condition of employment, except as author-ized by Section 8 (a) (3) of the Act.WE WILL offer to Floyd Dunkum and Billy Joe Rogers immediate and fullreinstatement to their former or substantially equivalent positions without preju-dice to their seniority or other rights and privileges and will make each wholefor any loss of earnings suffered as a result of the discrimination against them.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of the right to self-organization, to form a labor orga-nization, to join or assist the Union or any other labor organization, to bargaincollectively through representatives of their own choosing or to engage in con-certed activities for the purpose of collective bargaining, or other mutual aid orprotection, or to refrain from any or all such activities.All our employees are free to become or remain, or to refrain from becoming orremaining, members of any labor organization.We will not discriminate in regardto hire or tenure of employment, against any employee because of membership in,or activity on behalf of, any labor organization.RICHMOND LUMBER AND BUILDING SUPPLY COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employees, if presently serving in theArmed Forces of the United States, of their right to full reinstatement upon appli-cation in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, Sixth Floor,707 North Calvert Street, Baltimore, Maryland, Telephone No. 752-2159.Fox CompanyandMetal Polishers,Buffers,Platers &HelpersInternational Union,Local 68, AFL-CIO,Petitioner,and Dis-trictLodge#34 ofthe International Association of Machinistsand AerospaceWorkers, AFL-CIO, Party to a Contract.CaseNo. 9-UC-6.April 202,1966DECISION AND ORDERUpon a petition duly filed under Section 9(b) of the NationalLabor Relations Act, as amended, a hearing was held before HearingOfficer Mark Fox. All parties appeared at the hearing and weregiven full opportunity to participate therein.The Hearing Officer'srulingsmade at the hearing are free from prejudicial error and arehereby affirmed.The Petitioner and the Employer have filed briefsin support of their respective positions.158 NLRB No. 36.